Title: James Madison to J. Addison Alexander and Others, 16 January 1831
From: Madison, James
To: Alexander, J. Addison


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Jany. 16th. 1831.
                            
                        
                        
                        
                        I have received, my young friends, your letter inviting me, in behalf of the Whig Society of Nassau Hall, to
                            deliver the annual address in September next on the day preceding the commencement.
                        I value too much the source from which the invitation comes, and respect too much the occasion which is the
                            Subject of it, not to be flattered by the choice made of me for such a service. I am duly sensible also of the
                            gratification promised by a visit to the scene of my youthful studies and associations, and by the many grateful
                            recollections to be awakened by it. But besides my very advanced age with its ordinary infirmities, the state of my health
                            greatly impaired by an unyeilding rheumatism, would oblige me to decline an undertaking to which I should be unequal. It
                            remains for me therefore, only to avail myself of the opportunity afforded, of expressing anew my veneration for the Alma
                            Mater to which I have been so much indebted, with my congratulations on her brightening and expanding prospects; assuring
                            at the same time, the Society of which I was an early member, my continued sympathies in its laudable and successful
                            pursuits. For yourselves, my young friends, I beg you to accept the acknowledgements due for the partial, the too partial
                            eye, with which I have been regarded by you.
                        
                            
                                
                            
                        
                    